DETAILED ACTION
This Office Action is in response to the Amendment filed on 25 April 2022.
Claims 1-20 are presented for examination.
Claims 1, 5, 7, 11, 13 and 17 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on the Xue reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa et al (US 2007/0160021 A1), hereinafter Xhafa, in view of Shellhammer et al (“Physical Layer Design for Wakeup Receiver”), hereinafter Shellhammer [provisional 62/411,440] and further in view of Wang et al (US 2016/0286469 A1), hereinafter Wang.

	Regarding Claim 1, Xhafa discloses a method, comprising: 
generating, by a first node that maintains a first contention window (CW1) on a first channel (see Figure 3 and paragraph 43, lines 8-9 and 13-16; by a first node/(AP 105) that maintains a first contention window (CW1)/(contention window) on a first channel/wireless medium), after an inter frame space (IFS) duration (see Figure 3 and paragraph 43, lines 6-8; after an inter frame space (IFS)/(distributed inter-frame space (DIFS)) duration/duration), a backoff count according to CW1 (see Figure 3 and paragraph 43, lines 3-4 and 8-9; a backoff count/backoff according to CW1/contention window), and wherein the first node is an access point (AP) (see Figure 3 and paragraphs 43 and 51; and wherein the first node/(AP 105) is an access point (AP)/AP 105); 
executing (see Figure 3 and paragraph 43, lines 1-4; executing/performing), by the first node (see Figure 3 and paragraph 43, lines 1-5 and 9-10; by the first node/AP 105), a backoff according to the backoff count (see Figure 3 and paragraph 43, lines 1-5 and 9-10; a backoff/backoff according to the backoff count/backoff window); and
sending (see Figure 3 and paragraph 43, line 5; sending/transmit), by the first node (see Figure 3 and paragraph 43, lines 1-5; by the first node/AP 105), a packet to the second node in response to the backoff ending (see Figure 3 and paragraph 43, lines 1-5; a packet/frame to the second node/(STA 110A-D) in response to the backoff ending/backoff procedure is performed before attempting to transmit which means the backoff ended).
Although Xhafa discloses a method as set forth above,
Xhafa does not explicitly disclose “wherein the first channel is a channel on which a main transceiver of a second node works” or sending, by the first node, “a wake up packet” to the second node “on a second channel” in response to the backoff ending, “wherein the second channel is a channel on which a wake up receiver of the second node works”.
However, Shellhammer discloses a method, comprising:
wherein the first channel is a channel on which a main transceiver of a second node works (see Figure 2 and page 4, paragraph 50, lines 6-20 and (provisional, see Figure 2 and pages 11-12, paragraph 53, lines 4-6); wherein the first channel/(wireless link 205) is a channel/(wireless link 205) on which a main transceiver/(primary radio 116) of a second node/(wireless device 115-a) works/established); 
sending (see Figure 2 and page 5, paragraph 52, lines 1-3 and (provisional, see Figure 2 and page 12, paragraph 55, lines 1-3); sending/transmitting), by the first node (see Figure 2 and page 5, paragraph 52, lines 1-3 and (provisional, see Figure 2 and page 12, paragraph 55, lines 1-3); by the first node/AP 105-a), a wake up packet to the second node on a second channel (see Figure 2 and page 5, paragraph 52, lines 1-3 and (provisional, see Figure 2 and page 12, paragraph 55, lines 1-3); a wake up/(wakeup) packet/message to the second node/(wireless device 115-a) on a second channel/wireless link 210), wherein the second channel is a channel on which a wake up receiver of the second node works (see Figure 2 and page 4, paragraph 50, lines 6-20 and (provisional, see Figure 2 and pages 11-12, paragraph 53, lines 4-11); wherein the second channel/(wireless link 210) is a channel/(wireless link 210) on which a wake up receiver/(low-power companion radio 117) of the second node/(wireless device 115-a) works/established).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a channel on which a main transceiver of a second node works” or sending, by the first node, “a wake up packet” to the second node “on a second channel” in response to the backoff ending, “wherein the second channel is a channel on which a wake up receiver of the second node works” as taught by Shellhammer in the system of Xhafa to provide methods, systems, devices or apparatuses that support physical layer design for a wakeup receiver (WUR) (see page 5, lines 1-2 and (provisional, see page 1, paragraph 4, lines 1-2 of Shellhammer).
Although the combination of Xhafa and Shellhammer discloses a method as set forth above,
The combination of Xhafa and Shellhammer does not explicitly disclose “wherein the first channel is a wireless transmission channel, and wherein the second channel is a wireless transmission channel different from the first channel”.
However, Wang discloses a method, comprising:
wherein the first channel is a wireless transmission channel (see page 2, paragraph 21, lines 1-4; wherein the first/primary channel/channel is a wireless transmission channel/operating channel of the BS), and wherein the second channel is a wireless transmission channel different from the first channel (see page 2, paragraph 22; and wherein the second/adjacent channel/channel is a wireless transmission channel different from the first channel/this channel is adjacent to the primary channel so it is a different channel from the primary channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a wireless transmission channel, and wherein the second channel is a wireless transmission channel different from the first channel” as taught by Wang in the combined system of Xhafa and Shellhammer to reduce contention in a wireless network (see page 1, paragraph 3, line 2 of Wang).
Regarding Claim 7, Xhafa discloses a first node (see Figure 2 and paragraph 19, lines 1-2; a first node/AP 105), comprising: 
a main transceiver (see Figure 2 and paragraph 20; a main transceiver/radio frequency (RF) antennas 205 and wireless modem 210); 
a processor (see Figure 2 and paragraph 23; a processor/processor 225); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (see Figure 2 and paragraph 23; a non-transitory computer-readable storage medium/(RAM 240 or ROM 245) storing a program/(coded instructions 230 and/or 235) to be executed/executed by the processor/processor 225), the program including instructions (see Figure 2 and paragraph 23; the program including instructions/instructions 230 or 235) to: 
maintain a first contention window (CW1) on a first channel (see Figure 3 and paragraph 43, lines 8-9 and 13-16; maintain a first contention window (CW1)/(contention window) on a first channel/wireless medium), and wherein the first node is an access point (AP) (see Figure 3 and paragraphs 43 and 51; and wherein the first node/(AP 105) is an access point (AP)/AP 105); 
generate a backoff count according to CW1 after an inter frame space (IFS) duration (see Figure 3 and paragraph 43, lines 3-9; generate a backoff count/backoff according to CW1/(contention window) after an inter frame space (IFS)/(distributed inter-frame space (DIFS)) duration/duration); 
execute a backoff according to the backoff count (see Figure 3 and paragraph 43, lines 1-5 and 9-10; execute/performing a backoff/backoff according to the backoff count/backoff window); and 
send a packet to the second node in response to the backoff ending (see Figure 3 and paragraph 43, lines 1-5; send/transmit a packet/frame to the second node/(STA 110A-D) in response to the backoff ending/backoff procedure is performed before attempting to transmit which means the backoff ended).
Although Xhafa discloses a first node as set forth above,
Xhafa does not explicitly disclose “wherein the first channel is a channel on which a main transceiver of a second node works” or “cause the main transceiver to” send a “wake up” packet to the second node “on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works”.
However, Shellhammer discloses a first node, comprising:
wherein the first channel is a channel on which a main transceiver of a second node works (see Figure 2 and page 4, paragraph 50, lines 6-20 and (provisional, see Figure 2 and pages 11-12, paragraph 53, lines 4-6); wherein the first channel/(wireless link 205) is a channel/(wireless link 205) on which a main transceiver/(primary radio 116) of a second node/(wireless device 115-a) works/established); 
cause the main transceiver (see Figure 8 and paragraph 104, lines 1-4; cause the main transceiver/output 820) to send a wake up packet to the second node on a second channel (see Figure 2 and page 5, paragraph 52, lines 1-3 and (provisional, see Figure 2 and page 12, paragraph 55, lines 1-3); to send/transmitting a wake up/wakeup packet/message to the second node/(wireless device 115-a) on a second channel/wireless link 210), wherein the second channel is a channel on which a wake up receiver of the second node works (see Figure 2 and page 4, paragraph 50, lines 6-20 and (provisional, see Figure 2 and pages 11-12, paragraph 53, lines 4-11); wherein the second channel/(wireless link 210) is a channel/(wireless link 210) on which a wake up receiver/(low-power companion radio 117) of the second node/(wireless device 115-a) works/established).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a channel on which a main transceiver of a second node works” or “cause the main transceiver to” send a “wake up” packet to the second node “on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works” as taught by Shellhammer in the system of Xhafa to provide methods, systems, devices or apparatuses that support physical layer design for a wakeup receiver (WUR) (see page 5, lines 1-2 and (provisional, see page 1, paragraph 4, lines 1-2 of Shellhammer).
Although the combination of Xhafa and Shellhammer discloses a first node as set forth above,
The combination of Xhafa and Shellhammer does not explicitly disclose “wherein the first channel is a wireless transmission channel, and wherein the second channel is a wireless transmission channel”.
However, Wang discloses a method, comprising:
wherein the first channel is a wireless transmission channel (see page 2, paragraph 21, lines 1-4; wherein the first/primary channel/channel is a wireless transmission channel/operating channel of the BS), and wherein the second channel is a wireless transmission channel (see page 2, paragraph 22; and wherein the second/adjacent channel/channel is a wireless transmission channel/this channel is adjacent to the primary channel so it is a different channel from the primary channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a wireless transmission channel, and wherein the second channel is a wireless transmission channel” as taught by Wang in the combined system of Xhafa and Shellhammer to reduce contention in a wireless network (see page 1, paragraph 3, line 2 of Wang).
Regarding Claim 13, Xhafa discloses an apparatus (see Figure 2 and paragraph 19, lines 1-2; an apparatus /AP 105), the apparatus comprising:
a processor (see Figure 2 and paragraph 23; a processor/processor 225); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (see Figure 2 and paragraph 23; a non-transitory computer-readable storage medium/(RAM 240 or ROM 245) storing a program/(coded instructions 230 and/or 235) to be executed/executed by the processor/processor 225), the program including instructions (see Figure 2 and paragraph 23; the program including instructions/instructions 230 or 235) to: 
act as a first node (see Figure 3 and paragraphs 43 and 51; act as a first node/(AP 105) is an access point (AP)/AP 105), and the first node is an access point (AP) (see Figure 3 and paragraphs 43 and 51; and the first node/(AP 105) is an access point (AP)/AP 105); 
maintain a first contention window (CW1) on a first channel (see Figure 3 and paragraph 43, lines 8-9 and 13-16; maintain a first contention window (CW1)/(contention window) on a first channel/wireless medium); 
generate a backoff count according to CW1 after an inter frame space (IFS) duration (see Figure 3 and paragraph 43, lines 3-9; generate a backoff count/backoff according to CW1/(contention window) after an inter frame space (IFS)/(distributed inter-frame space (DIFS)) duration/duration); 
execute a backoff according to the backoff count (see Figure 3 and paragraph 43, lines 1-5 and 9-10; execute/performing a backoff/backoff according to the backoff count/backoff window); and 
send a packet to the second node in response to the backoff ending (see Figure 3 and paragraph 43, lines 1-5; send/transmit a packet/frame to the second node/(STA 110A-D) in response to the backoff ending/backoff procedure is performed before attempting to transmit which means the backoff ended).
Although Xhafa discloses an apparatus as set forth above,
Xhafa does not explicitly disclose “wherein the first channel is a channel on which a main transceiver of a second node works” or send a “wake up packet” to the second node “on a second channel”, “wherein the second channel is a channel on which a wake up receiver of the second node works”.
However, Shellhammer discloses a method, comprising:
wherein the first channel is a channel on which a main transceiver of a second node works (see Figure 2 and page 4, paragraph 50, lines 6-20 and (provisional, see Figure 2 and pages 11-12, paragraph 53, lines 4-6); wherein the first channel/(wireless link 205) is a channel/(wireless link 205) on which a main transceiver/(primary radio 116) of a second node/(wireless device 115-a) works/established); 
send a wake up packet to the second node on a second channel (see Figure 2 and page 5, paragraph 52, lines 1-3 and (provisional, see Figure 2 and page 12, paragraph 55, lines 1-3); send/transmitting a wake up/wakeup packet/message to the second node/(wireless device 115-a) on a second channel/wireless link 210), wherein the second channel is a channel on which a wake up receiver of the second node works (see Figure 2 and page 4, paragraph 50, lines 6-20 and (provisional, see Figure 2 and pages 11-12, paragraph 53, lines 4-11); wherein the second channel/(wireless link 210) is a channel/(wireless link 210) on which a wake up receiver/(low-power companion radio 117) of the second node/(wireless device 115-a) works/established).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a channel on which a main transceiver of a second node works” or send a “wake up packet” to the second node “on a second channel”, “wherein the second channel is a channel on which a wake up receiver of the second node works” as taught by Shellhammer in the system of Xhafa to provide methods, systems, devices or apparatuses that support physical layer design for a wakeup receiver (WUR) (see page 5, lines 1-2 and (provisional, see page 1, paragraph 4, lines 1-2 of Shellhammer).
Although the combination of Xhafa and Shellhammer discloses an apparatus as set forth above,
The combination of Xhafa and Shellhammer does not explicitly disclose “wherein the first channel is a wireless transmission channel, and wherein the second channel is a wireless transmission channel”.
However, Wang discloses an apparatus, comprising:
wherein the first channel is a wireless transmission channel (see page 2, paragraph 21, lines 1-4; wherein the first/primary channel/channel is a wireless transmission channel/operating channel of the BS), and wherein the second channel is a wireless transmission channel (see page 2, paragraph 22; and wherein the second/adjacent channel/channel is a wireless transmission channel/this channel is adjacent to the primary channel so it is a different channel from the primary channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a wireless transmission channel, and wherein the second channel is a wireless transmission channel” as taught by Wang in the combined system of Xhafa and Shellhammer to reduce contention in a wireless network (see page 1, paragraph 3, line 2 of Wang).

Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa in view of Shellhammer and further in view of Wang and further in view of Yang et al (US 2017/0055287 A1), hereinafter Yang ‘287.

Regarding Claim 2, Although the combination of Xhafa, Shellhammer and Wang discloses the method as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly disclose “wherein the method further comprises: obtaining an access category used for sending the wake up packet, wherein the obtaining the access category comprises performing at least one of selecting an access category or defining a new access category”.
However, Yang ‘287 discloses wherein the method further comprises:
obtaining an access category used for sending the wake up packet, wherein the obtaining the access category comprises performing at least one of selecting an access category or defining a new access category (see page 1, paragraph 4; The EDCA is an enhanced mode for accessing a channel.  Based on the CSMA/CA mechanism, the EDCA defines four Access Categories (AC), i.e., an AC Background (AC_BK), an AC Best Effort (AC_BE), and AC Video (AC_VI) and an AC Voice (AC_VO).  Each AC defines a set of specific parameters for specifying statically a priority level of each AC when accessing a channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: obtaining an access category used for sending the wake up packet, wherein the obtaining the access category comprises performing at least one of selecting an access category or defining a new access category” as taught by Yang ‘287 in the combined system of Xhafa, Shellhammer and Wang so the priority in which an AP accesses to a channel may be improved (see page 1, paragraph 6, lines 7-9 of Yang ‘287).
Regarding Claim 8, Although the combination of Xhafa, Shellhammer and Wang discloses the first node as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly discloses “wherein the program further includes instructions to obtain a access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or defined a new access category”.
However, Yang ‘287 discloses wherein the method further comprises: 
wherein the program further includes instructions to obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category (see page 1, paragraph 4; The EDCA is an enhanced mode for accessing to a channel.  Based on the CSMA/CA mechanism, the EDCA defines four Access Categories (AC), i.e., an AC Background (AC_BK), an AC Best Effort (AC_BE), an AC Video (AC_VI) and an AC Voice (AC_VO).  Each AC defines a set of specific parameters for specifying statistically a priority level of each AC when accessing to a channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the program further includes instructions to obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category” as taught by Yang ‘287 in the combined system of Xhafa, Shellhammer and Wang so the priority in which an AP accesses to a channel may be improved (see page 1, paragraph 6, lines 7-9 of Yang ‘287).
Regarding Claim 14, Although the combination of Xhafa, Shellhammer and Wang discloses the apparatus as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly disclose “obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category”.
However, Yang ‘287 discloses wherein the method further comprises: 
obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category (see page 1, paragraph 4; The EDCA is an enhanced mode for accessing to a channel.  Based on the CSMA/CA mechanism, the EDCA defines four Access Categories (AC), i.e., an AC Background (AC_BK), an AC Best Effort (AC_BE), an AC Video (AC_VI) and an AC Voice (AC_VO).  Each AC defines a set of specific parameters for specifying statistically a priority level of each AC when accessing to a channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category” as taught by Yang ‘287 in the combined system of Xhafa, Shellhammer and Wang so the priority in which an AP accesses a channel may be improved (see page 1, paragraph 6, lines 7-9 of Yang ‘287).

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa in view of Shellhammer and further in view of Wang and further in view of Yang et al (US 2014/0076046 A1), hereinafter Yang ‘046.

Regarding Claim 3, Although the combination of Xhafa, Shellhammer and Wang discloses the method as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly disclose “wherein the method further comprises: keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully”.
However, Yang ‘046 discloses the method, wherein the method further comprises: 
keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully (see page 6, paragraph 94, lines 29-31; keeping/keep CW1/CWmin unchanged/unchanged on the second channel in response to the wake up packet/(data packet) being sent/sent unsuccessfully/unsuccessfully).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully” as taught by Yang ‘046 in the combined system of Xhafa, Shellhammer and Wang to prevent a need of a dedicated device with powerful functions to implement central scheduling (see page 1, paragraph 3, lines 10-12 of Yang ‘046).
Regarding Claim 9, Although the combination of Xhafa, Shellhammer and Wang discloses the first node as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly disclose “the program further includes instruction to keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully”.
However, Yang ‘046 discloses the method, wherein the method further comprises: 
the program further includes instructions to keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully (see page 6, paragraph 94, lines 29-31; the program further includes instructions to keep/keep CW1/CWmin unchanged/unchanged on the second channel/channel in response to the wake up packet/data being sent/sent unsuccessfully/unsuccessfully).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the program further includes instructions to keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully” as taught by Yang ‘046 in the combined system of Xhafa, Shellhammer and Wang to prevent a need of a dedicated device with powerful functions to implement central scheduling (see page 1, paragraph 3, lines 10-12 of Yang ‘046).
Regarding Claim 15, Although the combination of Xhafa, Shellhammer and Wang discloses the apparatus as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly disclose “wherein the program further includes instructions to: keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully”.
However, Yang ‘046 discloses the apparatus, wherein the program further includes instructions to: 
keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully (see page 6, paragraph 94, lines 29-31; keep/keep CW1/CWmin unchanged/unchanged on the second channel/channel in response to the wake up packet/data being sent/sent unsuccessfully/unsuccessfully).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully” as taught by Yang ‘046 in the combined system of Xhafa, Shellhammer and Wang to prevent a need of a dedicated device with powerful functions to implement central scheduling (see page 1, paragraph 3, lines 10-12 of Yang ‘046).

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xhafa in view of Shellhammer and further in view of Wang and further in view of Seok et al (US 2016/0029373 A1), hereinafter Seok.

Regarding Claim 6, Although the combination of Xhafa, Shellhammer and Wang discloses the method as set forth above,
The combination of Xhafa, Shellhammer and Wang does not explicitly disclose “reading the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “executing the backoff according to the backoff count” or “sending the 802.11 frame on the first channel after the backoff ends”.
However, Seok discloses the method, wherein the method further comprises: 
reading the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame (see Figure 13 and paragraph 164; upon expiration of a backoff timer, an STA (e.g., STA1) may transmit an RTS PPDU to the AP according to an Enhanced Distributed Channel Access (EDCA) protocol);
executing the backoff according to the backoff count (see Figure 13 and paragraph 164; executing the backoff according to the backoff count/upon expiration of a backoff timer transmit the PPDU); and 
sending the 802.11 frame on the first channel after the backoff ends (see Figure 13 and paragraph 164; sending/transmit the 802.11 frame/PPDU on the first channel/channel after/upon the backoff/backoff ends/expiration)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “reading the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “executing the backoff according to the backoff count” or “sending the 802.11 frame on the first channel after the backoff ends” as taught by Seok in the combined system of Xhafa and Shellhammer in order to increase the use efficiency of radio resources (see page 1, paragraph 7, lines 7-8 of Seok).
Regarding Claim 12, Although the combination of Xhafa and Shellhammer discloses the first node as set forth above,
The combination of Xhafa and Shellhammer does not explicitly disclose “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “cause the main transceiver to send the 802.11 frame on the first channel after the backoff ends”.
However, Seok discloses the first node, wherein the program further includes instructions to: 
read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame (see Figure 13 and paragraph 164; upon expiration of a backoff timer, an STA (e.g., STA1) may transmit an RTS PPDU to the AP according to an Enhanced Distributed Channel Access (EDCA) protocol);
execute the backoff according to the backoff count (see Figure 13 and paragraph 164; executing the backoff according to the backoff count/upon expiration of a backoff timer transmit the PPDU); and 
cause the main transceiver to send the 802.11 frame on the first channel after the backoff ends (see Figure 13 and paragraph 164; cause the main transceiver to send/transmit the 802.11 frame/PPDU on the first channel/channel after/upon the backoff/backoff ends/expiration)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “cause the main transceiver to send the 802.11 frame on the first channel after the backoff ends” as taught by Seok in the combined system of Xhafa and Shellhammer in order to increase the use efficiency of radio resources (see page 1, paragraph 7, lines 7-8 of Seok).
Regarding Claim 18, Although the combination of Xhafa and Shellhammer discloses the apparatus as set forth above,
The combination of Xhafa and Shellhammer does not explicitly disclose “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “send the 802.11 frame after the backoff ends”.
However, Seok discloses the apparatus, wherein the program further includes instructions to: 
read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame (see Figure 13 and paragraph 164; upon expiration of a backoff timer, an STA (e.g., STA1) may transmit an RTS PPDU to the AP according to an Enhanced Distributed Channel Access (EDCA) protocol);
execute the backoff according to the backoff count (see Figure 13 and paragraph 164; executing the backoff according to the backoff count/upon expiration of a backoff timer transmit the PPDU); and 
send the 802.11 frame after the backoff ends (see Figure 13 and paragraph 164; send/transmit the 802.11 frame/PPDU after/upon the backoff/backoff ends/expiration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “send the 802.11 frame after the backoff ends” as taught by Seok in the combined system of Xhafa and Shellhammer in order to increase the use efficiency of radio resources (see page 1, paragraph 7, lines 7-8 of Seok).

Allowable Subject Matter
Claims 4-5, 10-11, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2007/0076743 A1) discloses Method and Related Apparatus For Realizing Network Medium Access Control.  See specifically, Figure 1 and paragraphs 6, 28-29, 31 and 34
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469